Citation Nr: 9931735	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-15 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.

2.  Entitlement to an effective date earlier than February 
15, 1997, for service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and J. O.



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for 
post-traumatic stress disorder (PTSD), evaluated as 50 
percent disabling, effective from August 5, 1997.  In a 
rating decision of September 1998, the effective date of the 
award of service connection for PTSD and the 50 percent 
evaluation was amended to February 15, 1997.  The veteran 
appealed both the 50 percent rating and the effective date 
assigned.

A videoconference hearing was held in June 1999, with the 
veteran and her representative sitting in the RO in Muskogee, 
Oklahoma, and the undersigned Board Member sitting at the 
Board's office in Washington D.C.

The Board notes that the issue of a total disability rating 
based on individual unemployability due to PTSD has been 
raised.  However, the disposition of the current appeal 
herein renders that raised issue moot so it need not be 
referred to the RO for further action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected PTSD has resulted in 
total occupational and social impairment.

3.  A claim for service connection for a nervous condition 
diagnosed as adjustment reaction of adult life was denied in 
an unappealed rating decision of November 1981; a claim for 
service connection for PTSD was not received within one year 
of the veteran's discharge from service or prior to February 
15, 1997.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).

2.  The criteria for an effective date earlier than February 
15, 1997, for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.155(a), 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation of PTSD

The veteran's claim for a rating in excess of 50 percent for 
PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist her in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran with 
respect to the claim is required to comply with 38 U.S.C.A. § 
5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of her service-connected 
PTSD and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

In the February 1997 letter from the veteran to the Secretary 
of VA, the veteran noted that while she was in the U. S. Air 
Force, she became pregnant by a superior officer.  She 
indicated that the pregnancy was the result of sexual trauma.  
In another statement dated in August 1997, the veteran 
specifically alleged that she had become pregnant during 
service by a superior who raped her and she had experienced 
emotional trauma.

A VA psychiatric examination for compensation purposes was 
conducted in February 1998.  The examiner questioned the 
validity of the veteran's allegations of sexual assault 
during service.  No psychological testing was deemed 
necessary.  There was no psychiatric diagnosis rendered and 
the current level of functioning, or Global Assessment of 
Functioning (GAF) score, was noted to be 60.  The examiner 
noted that, at that time, he did not feel that documentation 
was adequate to support a diagnosis of PTSD.

Several lay statements, dated in April 1998, were received 
from the veteran's family members and friends.  A statement 
from B. P. notes that she had known the veteran for over 25 
years and that the veteran was a different person after 
service.  It was noted that in 1978 the veteran told her what 
happened to her in service.  According to B. P., the veteran 
more or less became a recluse after her separation from 
service and has no interest in trying to form any 
relationships or close friendships.  In statements from the 
veteran's family members, it is noted that the veteran 
related to them numerous instances of sexual harassment in 
service.  They noticed a change in the veteran's behavior 
between when she visited them in October 1975 and when they 
saw her again in December 1975.  She was drinking and 
despondent in December and had not been in October 1975.  In 
a statement from L. T., the veteran's sister, she noted that 
in December 1975, the veteran confided in her that she had 
been raped by a supervisor.

Another VA psychiatric examination was conducted in June 
1998.  The examiner noted that her review of the medical 
records and interview of the veteran disclosed that after the 
rapes in 1975 and 1976, the veteran received medication for 
depression.  After the rapes, she drank heavily until 1987, 
at which time diabetes was diagnosed and she quit drinking.  
Her occupational history consisted of short periods of work 
or part time employment.  Since 1985 she had been working 
part-time on a farm, helping with race horses, and had most 
recently been doing housekeeping and other care for her 
elderly employer.  The compensation for her current job was 
only room and board.  For the first few years after service, 
the veteran lived with family members, but more recently she 
had been extremely socially isolated, even from family.  She 
had been unable to maintain a previously established intimate 
relationship after the rape due to her fears and the 
resultant drinking.  The veteran was experiencing nightmares 
an average of once every week and a half related to the rape 
or the resulting spontaneous abortion.  In 1985, the veteran 
made two serious suicide attempts.  At times she was unable 
to maintain personal hygiene.  

She was oriented to person, place and time.  She had short 
term memory loss and some long term memory loss.  She had had 
panic attacks in the past, especially when she had been 
around men.  Certain environmental changes caused a strong 
fear reaction and the veteran tended not to leave her house.  
The veteran had been in a chronic depression for many years.  
She had difficulty sleeping unless she had worked to the 
point of exhaustion.  The veteran had recurrent and intrusive 
distressing recollections and nightmares of the rapes.  She 
had a markedly diminished interest in activities which had 
been important to her in the past, such as painting.  She had 
feelings of detachment or estrangement from others and had no 
real friends.  She had persistent symptoms of increased 
arousal such as difficulty staying asleep at night, 
irritability, difficulty concentrating, hypervigilance and 
exaggerated startle response.  The veteran described in 
detail three separate rape incidents that happened while she 
was in the military.  She also reported persistent sexual 
harassment and intimidation which continued for a longer 
period of time.  The examiner noted that although the veteran 
typically presented a smiling face and pleasant persona, she 
came close to tears and showed physiological signs of emotion 
as she told about her traumatic history.  The examiner 
diagnosed PTSD, chronic, and assigned a GAF score of 40.

VA progress notes dated from June 1997 to March 1999 show 
that the veteran was receiving sexual trauma counseling at 
the Mental Health Clinic, Women's Recovery Clinic.

At a personal hearing before a Hearing Officer at the RO in 
April 1999, the veteran and J. O., a Women Veteran's 
Coordinator, testified.  The veteran testified that she had 
attempted suicide several times since service; she 
experienced delusions, nightmares and disorientation of time 
and place; she reexperienced traumatic events of persistent 
sexual harassment, intimidation, and the rapes that resulted 
in a pregnancy and subsequent miscarriage; and she had 
continuous panic attacks or depression.  According to 
testimony by J. O., the veteran had "severe" PTSD and 
isolated herself.  J. O. also testified that it was difficult 
for the veteran to have any gainful employment.  

The veteran also testified at a videoconference hearing in 
June 1999 before the undersigned Board Member.  She reported 
that she was taking medications for PTSD and receiving 
treatment for PTSD at the Women's Recovery Clinic at the VA 
Clinic in Muskogee.  The veteran stated that all of her 
treatment was at VA.  The veteran testified that she had 
recurrent intrusive distressing recollections of her military 
experiences at least once a day.  She also had recurrent 
distressing nightmares, sometimes nightly.  She only slept 
about three to four hours at a time.  She reported that she 
stayed by herself, even isolated from her family, and had no 
real friends.  The veteran testified that she found it 
difficult to be around people.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

The evidence demonstrates that the veteran's service-
connected PTSD results in total social impairment and nearly 
total occupational impairment.  The veteran has no friends 
and is isolated even from her family.  Although there is 
evidence that she has worked on a farm, it is not 
substantially gainful employment as it is only for room and 
board.  The evidence shows that she is not able to 
successfully work around people.  She has severe symptoms 
involving nightmares and intrusive recollections of the 
sexual harassment, intimidation and rapes which occurred 
during service.  She has short term memory loss and some long 
term memory loss.  She also has had panic attacks in the 
past, especially around men, and she has been in a chronic 
depression for many years.  The recent GAF score was 40.  In 
sum, the Board is satisfied that the disability warrants a 
100 percent rating, effective from the effective date of the 
grant of service connection.

II. Earlier Effective Date Service Connection 

The veteran contends that she is entitled to service 
connection for PTSD effective from the date of separation 
from service because the sexual trauma occurred in service 
and the service medical records show a diagnosis of chronic 
and severe situational anxiety disorder.

The effective date of service connection for disability 
compensation on a direct basis is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  The effective date of an award 
based on new and material evidence, other than service 
department records, received after final disallowance, is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.3400(q).

The veteran was separated from service in July 1976.  In May 
1977, she filed a claim for service connection for multiple 
disabilities; neither PTSD nor any other psychiatric 
disability was included in this claim.  In June 1981, she 
filed a claim for service connection for an unspecified 
nervous disorder.  In an unappealed rating decision of 
November 1981, she was denied entitlement to service 
connection for an adjustment reaction of adult life.  

In April 1988, she submitted a statement indicating that she 
had been found to have an adjustment reaction of adult life 
in service and that it had gotten worse since her discharge 
from service.  In response, the RO sent her a letter in May 
1988 informing her that her claim for service connection for 
this disorder had been previously denied and that she was 
required to submit new and material evidence if she desired 
to reopen this claim.  She did not respond.

In no communication prior to a February 15, 1997, letter to 
the Secretary of VA did the veteran claim to have post-
traumatic stress disorder or refer to the service stressors 
responsible for her post-traumatic stress disorder.  

The veteran's original claim for service connection for a 
nervous condition was filed more than one year following her 
discharge from service and it was denied in the November 1981 
rating decision which became final because of the veteran's 
failure to express disagreement with it.  The veteran's next 
communication concerning a psychiatric disorder related to 
the adjustment reaction of adult life for which service 
connection had been denied in the November 1981 rating 
decision.  Thereafter, no communication indicating an intent 
to apply for service connection for post-traumatic stress 
disorder was received prior to February 15, 1997.  
Consequently, the earliest possible effective date for 
service connection for post-traumatic stress disorder is the 
assigned effective date of February 15, 1997. 


ORDER

A 100 percent rating for PTSD is granted from the effective 
date of service connection, subject to the laws and 
regulations governing the payment of monetary awards.

Entitlement to an effective date earlier than February 15, 
1997, for service connection for PTSD is denied.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

